Exhibit 21.1 Subsidiaries of the Registrants Subsidiary Stateorotherjurisdictionof incorporationororganization CSL Capital, LLC* Delaware CSL Alabama System, LLC Delaware CSL Arkansas System, LLC Delaware CSL Florida System, LLC Delaware CSL Georgia Realty, LLC Delaware CSL Georgia System, LLC Delaware CSL Iowa System, LLC Delaware CSL Kentucky System, LLC Delaware CSL Mississippi System, LLC Delaware CSL Missouri System, LLC Delaware CSL National, LP Delaware CSL National GP, LLC Delaware CSL New Mexico System, LLC Delaware CSL North Carolina Realty, LP Delaware CSL North Carolina Realty GP, LLC Delaware CSL North Carolina System, LP Delaware CSL Ohio System, LLC Delaware CSL Oklahoma System, LLC Delaware CSL Realty, LLC Delaware CSL Tennessee Realty, LLC Delaware CSL Tennessee Realty Partner, LLC Delaware CSL Texas System, LLC Delaware Talk America Services, LLC Delaware *CSL Capital, LLC is a direct, wholly-owned subsidiary of Communications Sales & Leasing, Inc. The remaining subsidiaries are direct or indirect, wholly-owned subsidiaries of CSL Capital, LLC.
